Citation Nr: 1130353	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  09-28 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left foot disorder, originally claimed as residuals of an in-service wart removal.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, seated in Roanoke, Virginia (Travel Board hearing).  A transcript has been procured and is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  Regarding the claim for service connection for a left foot disorder, the Veteran essentially contends that he developed a left foot disorder, described as a "growth," after the removal of a wart during service.  Reviewing the record of evidence, in a service treatment record dated January 28, 1968, a service examiner reported removing a wart on the Veteran's left foot.  In a February 1969 service treatment record, a service examiner indicated providing surgical aftercare after the removal of a corn of the left foot.  Of note, the February 1969 service examiner indicated that the Veteran was admitted to the hospital on January 28, 1969.  Moreover, the notations on the service treatment record dated January 28, 1968 seem anachronistic, as they are directly below apparently earlier notations written in August 1968.  Noting the Veteran's April 2011 statements, indicating that he only underwent a single surgical procedure for a left foot wart removal during service, and the obvious discrepancies regarding the record dated January 28, 1968, reconciling the conflicting dates, the Board finds that the Veteran underwent a single in-service surgical procedure to remove a wart on the left foot on January 28, 1969.  

Subsequent service treatment records contain no notation or diagnosis indicating treatment for a left foot disorder.  In an April 1969 service discharge medical examination report, the service examiner noted no abnormalities of the Veteran's feet.  The service examiner did note a single skin abnormality, consisting of a skin discoloration below the right elbow.  Post-service treatment records contain no notation indicating diagnosis or treatment for a left foot disorder.

Although the record does not contain a diagnosis of a foot disorder, the Veteran has introduced credible evidence of recurrent left foot disorder symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding that a lay person offer credible evidence as to observable symptomatology).  At the April 2011 Board personal hearing, the Veteran stated that, during service in Vietnam, he stepped on a splinter.  The Veteran claimed that, subsequently, a "growth" grew in the place where the splinter had penetrated his skin.  The Veteran indicated that, during service, a surgeon removed the growth; however, the Veteran reported that the growth would keep recurring in exactly the same spot on his foot.  The Veteran stated that he would cut the growth, but it would recur within a few weeks.  

During the pendency of this appeal, the RO did not provide the Veteran with a VA examination to determine the nature and etiology of the claimed left foot disorder.  The Board notes that VA must afford a Veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance holding that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

The Veteran has contended that he has experienced a recurring foot disorder, described as a growth, ever since the removal of a wart on the foot during service.  As the Veteran is competent to offer lay testimony of observable symptomatology of a disorder, the Board finds that the record contains competent evidence of persistent recurrent symptoms of a left foot disability.  Id.; see also Layno, 6 Vet. App. at 469.  Considering that the Veteran has indicated that the recurrent growth on his left foot began after the in-service removal of a wart of the left foot, it is concluded that there is at least some evidence suggesting that the Veteran's claimed left foot disorder "may be associated with" active service, under the low threshold of McLendon.  See McLendon at 83.  As such, a VA examination to determine the nature and etiology of a claimed left foot disorder is necessary. 

Regarding the claim for service connection for bilateral hearing loss, the evidence shows that the in-service military occupational specialty (MOS) was that of an armored intelligence specialist.  Based on this evidence and the Veteran's assertions of loud noise exposure during service, the Board therefore recognizes that the Veteran was exposed to noise from tanks during service.  The Veteran also credibly reports in-service exposure to small arms, artillery fire, and mortar fire.  Subsequent to service, the Veteran worked as a brick mason, being exposed to normal construction noise for 39-plus years.  

Reviewing the service treatment records, in the July 1966 service entrance medical examination report, the service examiner diagnosed mild hearing loss.  The Board observes that service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As the July 1966 service entrance medical examination was conducted prior to October 1967, the Board has converted the ASA units to ISO units (ISO units in parentheses):  Upon testing, right ear auditory threshold levels were 25 (35) decibels at 1000 Hertz, 15 (25) decibels at 2000 Hertz, and -5 (0) decibels at 4,000 Hertz.  Left ear auditory threshold levels were -5 (5) decibels at 1000 Hertz, 0 (10) decibels at 2000 Hertz, and 0 (5) decibels at 4,000 Hertz.  

In the April 1969 service discharge medical examination report, the service examiner made no diagnosis regarding hearing loss.  As the April 1969 service discharge medical examination was performed using ISO units, no conversion is necessary.  Upon testing, right ear auditory threshold levels were 0 decibels at all frequencies.  Left ear auditory threshold levels were 0 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, and 5 decibels at 4,000 Hertz.  

In an October 2008 VA audiology examination report, the VA examiner noted reviewing the evidence, to include the service treatment records and the Veteran's history regarding in-service noise exposure.  Upon testing, the VA examiner diagnosed bilateral sensorineural hearing loss.  In the conclusions, the VA examiner reported that the April 1969 service discharge medical examination report found hearing well within normal range.  Since the VA examiner reasoned that hearing loss due to noise exposure occurs and the time of exposure and not subsequently, the VA examiner opined that the Veteran's current hearing loss was not the result of in-service noise exposure.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the Board notes that the October 2008 VA examiner based his opinion on the apparently normal audiology results reported in the April 1969 service discharge medical examination report.  Yet, the Board notes that the service entrance and discharge medical examination reports contain contrasting audiology test results.  While the July 1966 service entrance medical examination report indicates mild hearing loss in the Veteran's right ear, the April 1969 service discharge medical examination report indicates no hearing loss in the right ear whatsoever.  Considering the obvious discrepancy between these examination reports, the Board finds that they are not probative in determining the levels of hearing before and after service.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (finding that the Board has the responsibility to weigh evidence and may reject medical opinions).  

As the October 2008 VA examiner based his conclusions largely on the "normal" audiology results reported in the April 1969 service discharge medical examination report, the examination is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based upon an inaccurate factual premise is not probative).  Therefore, the Board finds that VA should provide the Veteran with another VA examination to determine the etiology of his current bilateral hearing loss disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any current left foot disorder.

All indicated tests and studies should be performed.  In conjunction with the examination, the relevant evidence from the claims folder should be made available to the VA examiner.  

After the above is accomplished, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not (50 percent or greater degree of probability) that any current left foot disability began during service or is otherwise etiologically linked to any in-service event, to include the in-service surgical removal of a wart on the left foot?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The VA examiner is requested to provide a rationale for any opinion provided.  If the VA examiner is unable to answer any question presented without resort to speculation, the VA examiner should so indicate the reason why the question could not be answered.

2.  The AMC/RO should schedule the Veteran for a VA audiology examination for the purpose of determining the nature and etiology of any current hearing loss disorder.

All indicated tests and studies should be performed.  Prior to the examination, the relevant evidence from the claims folder should be made available to the VA examiner.  In writing the report, the VA examiner should not rely on the audiology test results in either the July 1966 service entrance medical examination report or the April 1969 service discharge medical examination report.  The VA examiner should also assume that the Veteran was exposed to loud tank noise during service.  During the interview process, the VA examiner should ask the Veteran about all of his in-service noise exposure, to include any noise exposure other than tank noise.  The VA examiner should obtain from the Veteran an occupational history, to include job descriptions for any positions held prior to or following service.  The examiner is to obtain a history of any recreational noise trauma to which the Veteran may have been exposed, both before and after service, as well as any illnesses or prolonged use of medications that may have resulted in a hearing loss, to include any medications presently prescribed to the Veteran.

After the above is accomplished, the examiner is asked to offer the following opinion:

Is it as least as likely as not (50 percent or greater degree of probability) that any hearing loss disorder began during service or is otherwise etiologically linked to any in-service event, to include in-service noise exposure?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The VA examiner is requested to provide a rationale for any opinion provided.  If the VA examiner is unable to answer any question presented without resort to speculation, the VA examiner should so indicate the reason why the question could not be answered.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for bilateral hearing loss and service connection for a left foot disorder.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


